                  TES DISTR
                TA         ICT
       D       S




                                                CO
     TE




                                                  UR
  UNI



                      NOTICE




                                                    T
  N O RT




                                                   A
                                                 RNI
               This document has been removed
                     by order of the court.



                                                FO
    HE




           N                                LI
        R




               DI                         C A
                    STR         O F
                           IC T

For more information, please see the entire docket sheet,
    or contact the clerk's office, or consult chambers.
